DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 5/11/20; 12/8/20 was filed in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
However, the cited references #1 and #4 under foreign patent documents section of the information disclosure statement filed 12/8/20 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  That is the copy of WO 2016/144140 has not been submitted. It has been placed in the application file, but the information referred to therein has not been considered.

Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure 
The abstract of the disclosure is objected to because “[Figure 10]” placed after the abstract paragraph.  Correction is required.  See MPEP § 608.01(b).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claims 1 and 4-22 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 and 15-18 of U.S. Patent No. 10,652,923.  Although the claims at issue are not identical, they are not patentably distinct from each other because while claimed slightly differently (instant claim is directed to “integrated circuitry for a terminal” and the referenced claim is directed to “a terminal”), both the instant claims and the referenced claims recite the same functionalities.  The mappings of claim 1 of the instant Application and claim 16 of the referenced patent are noted below. 

Claim No.
Instant Application
Claim No.
Referenced Patent (U.S. Patent No. 10,652,923)
1
Integrated circuitry for a terminal for receiving an acknowledgement message in a random access procedure in a mobile telecommunications system, wherein the integrated circuitry comprises a controller element and a transceiver element configured to operate together to:
16
A terminal for receiving an acknowledgment message in a random access procedure in a mobile telecommunications system, the terminal comprising a transmitter, a receiver and a controller, the controller being configured to:

transmit, via the transceiver element, an uplink random access request; 

transmit, via the transmitter, an uplink random access request;

receive, via the transceiver element, a downlink allocation message in response to the uplink random access request and indicating downlink resources for sending a downlink message; 

receive, via the receiver, a downlink allocation message in response to the uplink random access request and indicating downlink resources for sending a downlink message;

receive, via the transceiver element, the downlink message using the resources indicated in the downlink allocation message; 

receive, via the receiver, the downlink message using the resources indicated in the downlink allocation message; 

responsive to receiving the downlink message, transmit an uplink message via the transceiver element; and

responsive to receiving the downlink message, transmit an uplink message via the transmitter; and

receive, via the transceiver element, an acknowledgement message in respect of the uplink message and using one or more acknowledgment resources, 

receive, via the receiver, an acknowledgment message in respect of the uplink message and using one or more acknowledgment resources,

wherein the one or more acknowledgment resources are identified based on at least one of the downlink allocation message and the downlink message. 

wherein the one or more acknowledgment resources are identified based on at least one of the downlink allocation message and the downlink message,



wherein the one or more acknowledgment resources are first implicitly identified to reduce the possible acknowledgment resources that can be used and subsequently a reduced explicit signaling indicates a precise acknowledgment resource from the implicitly identified acknowledgment resources.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-11, and 13-22 are rejected under 35 U.S.C. 103 as being unpatentable over Moroga et al. (U.S. Patent Application Publication No. 2018/0263061) and further in view of Wu (U.S. Patent Application Publication No. 2013/0242912).

Regarding Claim 1, Moroga et al. teaches Integrated circuitry for a terminal for receiving an acknowledgement message in a random access procedure in a mobile telecommunications system (Moroga et al. teaches a user terminal, a radio base station and a radio communication method in next-generation mobile communication systems (par [0001]; FIG.6)), wherein the integrated circuitry comprises a controller element and a transceiver element configured to operate together (Moroga et al. teaches that UE includes a control section that is a controller, a control circuit (par [0166]; FIG. 18); control section is connected to transmitting/receiving section (FIG. 18)) to: transmit, via the transceiver element, an uplink random access request (Moroga et al. teaches that the UE determines a coverage enhancement (CE) level for a physical random access channel (PRACH) and transmits the PRACHs (par [0082]; FIG. 6)); receive, via the transceiver element, a downlink allocation message in response to the uplink random access request and indicating downlink resources for sending a downlink message (Moroga et al. teaches that upon receiving the PRACH from the UE, an eNB transmits downlink control information (DCI) for a random access response (RAR) to the UE using an MPDCCH at a predetermined CE level (par [0083]); DCI is used for identifying resources for receiving an RAR or DCI includes an RAR (par [0084]; FIG. 6)); receive, via the transceiver element, the downlink message using the resources indicated in the downlink allocation message (Moroga et al. teaches that the UE receives an RAR by the downlink resources (PDSCH) indicated by DCI for the RAR (par [0087]; FIG. 6)); responsive to receiving the downlink message, transmit an uplink message via the transceiver element (Moroga et al. teaches that the UE transmits message 3 by the PUSCH using uplink resources indicated by the RAR (par [0087])); and receive, via the transceiver element, an acknowledgement message in respect of the uplink message and using one or more acknowledgment resources (Moroga et al. teaches that the UE receives HARQ-ACK in response to message 3 (par [0088]; FIG. 6), HARQ-ACK transmission will be made using acknowledgement resources), wherein the one or more acknowledgment resources are identified based on at least one of the downlink allocation message and the downlink message (Moroga et al. teaches when the eNB judges that the reception of message 3 has failed, the eNB transmits delivery acknowledgment information using DCI in the USS in the MPDCCH (par [0088]); delivery acknowledgement information is referred to as HARQ-ACK (par [0063])).  
	By teaching that the delivery acknowledgement information is transmitted using DCI in the USS in the MPDCCH as noted above, Moroga et al. teaches wherein the one or more acknowledgment resources are identified based on at least one of the downlink allocation message and the downlink message.  Wu teaches such a limitation more explicitly. 
	Wu is directed to method and apparatus for performing machine-type communication device access in wireless communication system.  More specifically, Wu teaches that network transmits an acknowledgement response within the communication device capable bandwidth since the network knows the communication device is not capable of the full system bandwidth, and that the resource allocation for transmitting the acknowledgement response is predetermined in the RAR (par [0043]). 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the terminal of Moroga et al. so that the acknowledgement resources are identified based on at least one of downlink allocation message and the downlink message, as taught by Wu.  The modification would have allowed the system to enable MTC device to have access in a wireless communication system to avoid the failure of data transmissions (see Wu, par [0009]). 

Regarding Claim 4, the combined teachings of Moroga et al. and Wu teach The integrated circuitry according to claim 1, and further, the references teach further configured to identify, based on at least one of the received downlink allocation message and the received downlink message, the one or more acknowledgment resources (Wu teaches that network transmits an acknowledgement response within .  The motivation to combine these references is the same as that of claim 1.

Regarding Claim 5, the combined teachings of Moroga et al. and Wu teach The integrated circuitry according to claim 1, and further, the references teach further configured to receive signals from a first frequency band and to receive, at any point in time, signals in a second frequency band with a bandwidth that does not exceed a bandwidth threshold, wherein the second frequency band is within the first frequency band and wherein the bandwidth of the first frequency band exceeds the bandwidth threshold (Moroga et al. teaches that the UE is configured to receive signal from a system band, but is limited to use a portion of a narrower band of a system band (par [0010][0031][0032]; FIG. 1); the upper limit band for use for MTC terminals is limited to a predetermined narrow band (par [0032])).  

Regarding Claim 6, Moroga et al. teaches A method of operating a mobile node for transmitting an acknowledgement message in a random access procedure in a mobile telecommunications system (Moroga et al. teaches a user terminal, a radio base station and a radio communication method in next-generation mobile communication systems (par [0001]; FIG. 6)), the method comprising: receiving, via the receiver, an uplink random access request (Moroga et al. teaches that an eNB includes a receiving signal processing section and receiving section (FIG. 16); the UE determines a coverage enhancement (CE) level for a physical random access channel (PRACH) and transmits the PRACHs (par [0082]; FIG. 6), indicating eNB receives the PRACH); transmitting, responsive to the random access request and via the transmitter, a downlink allocation message indicating downlink resources for sending a downlink message (Moroga et al. teaches that eNB includes a transmission signal generating section and transmitting section (FIG. 16); upon receiving the PRACH from the UE, the eNB transmits downlink control information for an RAR to the UE using an MPDCCH at a predetermined CE level (par [0083]; FIG. 6)); transmitting, via the transmitter, the downlink message using the resources indicated in the downlink allocation message (Moroga et al. teaches that the UE receives the RAR by the downlink resources (PDSCH) indicated by DCI for the RAR (par [0087]; FIG. 6)); receiving, via the receiver, an uplink signal for an uplink message (Moroga et al. teaches that the UE transmits message 3 by the PUSCH using uplink resources indicated by the RAR (par [0087]; FIG. 6), indicating such is received by the eNB); and transmitting, via the transmitter, an acknowledgement message in respect of the uplink message and using one or more acknowledgment resources (Moroga et al. teaches when the eNB judges that the reception of message 3 has failed, the eNB transmits delivery acknowledgement information using DCI in the USS in the MDCCH (par [0088]; FIG. 6), acknowledgement information transmission will be made using acknowledgement resources), wherein the one or more acknowledgment resources are identified based on at least one of the downlink allocation message and the downlink message (Moroga et al. teaches that when the eNB judges that the reception of message 3 has failed, the eNB transmits delivery acknowledgment information using DCI in the USS in the MPDCCH (par [0088]); delivery acknowledgement information is referred to as HARQ-ACK (par [0063])).  
	By teaching that the delivery acknowledgement information is transmitted using DCI in the USS in the MPDCCH, Moroga et al. teaches wherein the one or more acknowledgment resources are identified based on at least one of the downlink allocation message and the downlink message.  Wu teaches such a limitation more explicitly. 

It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Moroga et al. so that the acknowledgement resources are identified based on at least one of downlink allocation message and the downlink message, as taught by Wu.  The modification would have allowed the system to enable MTC device to have access in a wireless communication system to avoid the failure of data transmissions (see Wu, par [0009]).  

Regarding Claim 7, the combined teachings of Moroga et al. and Wu teach The method of claim 6, and further, the references teach wherein the downlink message allocates one or more uplink resources for the transmission of the uplink message and wherein the uplink message is transmitted using the one or more uplink resources (Moroga et al. teaches that the UE receives an RAR by the downlink resources (PDSCH) indicated by DCI for the RAR and then transmits message 3 (Msg3) by the PUSCH using uplink resources indicated by the RAR (par [0087])).  

Regarding Claim 8, the combined teachings of Moroga et al. and Wu teach The method of claim 6, and further, the references teach wherein the one or more acknowledgment resources are identified at least in part based on an acknowledgement resource indicator in the downlink allocation message (Moroga et al. teaches that PDSCH NB resource is indicated by the DL grant (par [0075]); DCI such as downlink transmission scheduling information is referred to as DL grant (par [0050]); Wu teaches that .  The motivation to combine these references is the same as that of claim 6. 

Regarding Claim 9, the combined teachings of Moroga et al. and Wu teach The method of claim 6, and further, the references teach wherein the one or more acknowledgment resources are identified at least in part based on a set of one or more resources used for transmitting the downlink allocation message (Moroga et al. teaches that the size of DCI format varies depending on the presence or absence of an ARO (ACK/NACK Resource Offset) field of DCI (par [0104])).  

Regarding Claim 10, the combined teachings of Moroga et al. and Wu teach The method of claim 6, and further, the references teach wherein the one or more acknowledgment resources are identified at least in part based on an acknowledgement resource indicator in the downlink message (Moroga et al. teaches that configuration type is acquired by acquiring information that represents the configuration index from bits included in the RAR (par [0095]); Wu teaches that network transmits an acknowledgement response within the communication device capable bandwidth, and that the resource allocation for transmitting the acknowledgement response is predetermined in the RAR (par [0043])).  The motivation to combine these references is the same as that of claim 6. 

Regarding Claim 11, the combined teachings of Moroga et al. and Wu teach The method of claim 6, and further, the references teach wherein the one or more acknowledgment resources are identified at least in part based on a set of one or more resources used for transmitting the downlink message (Moroga et al. teaches that HARQ-ACK and MPDCCH of Msg. 2 are both MPDCCH (FIG. 6); DCI is placed in a narrow band and referred to as an MPDCCH (par [0037]); eNB transmits delivery acknowledgement .  

Regarding Claim 13, the combined teachings of Moroga et al. and Wu teach The method of claim 6, and further, the references tach wherein the one or more acknowledgment resources are further identified at least in part based on an indication of one or more sets of resources for sending acknowledgement messages, the indication being included in a broadcasted message (Moroga et al. teaches that a radio base station report information about a repetition number of downlink signals to MTC by means of broadcast information (par [0045]); repetition number is an index (par [0046]); search space for an MPDCCH is expanded to a plurality of subframe based on the repetition level (par [0052]), thus identifying resources).  

Regarding Claim 14, the combined teachings of Moroga et al. and Wu teach The method of claim 6, and further, the references teach wherein the one or more acknowledgment resources are further identified at least in part based on a repetition level for the transmission of the acknowledgement message (Moroga et al. teaches that UE acquires information about repetition levels and the starting subframe candidate for the MPDCCH based on information about a configuration type (par [0092]); UE acquires the configuration type acquiring information that represents the configuration type from bits included in the RAR (par [0095]); MPDCCH is used to transmit acknowledgement (FIG. 6)).  

Regarding Claim 15, the combined teachings of Moroga et al. and Wu teach The method of claim 6, and further, the references teach wherein at least one of a frequency band and a timing of the one or more acknowledgment resources is identified based on at least one of the downlink allocation message and the downlink message (Moroga et al. teaches that UE acquires information about repetition levels and the starting subframe candidate for the MPDCCH based on information about a configuration type (par [0092]); UE acquires the configuration type acquiring information that represents the configuration type from bits included in the RAR (par [0095]); MPDCCH is used to transmit acknowledgement (FIG. 6); Wu teaches that network transmits an acknowledgement response within the communication device capable bandwidth, and that the resource allocation for transmitting the acknowledgement response is predetermined in the RAR (par [0043])).   The motivation to combine these references is the same as that of claim 6. 

Regarding Claim 16, the combined teachings of Moroga et al. and Wu teach The method of claim 6, and further, the references teach wherein, in the event that the acknowledgement message is for a negative acknowledgement, the acknowledgement message comprises a negative acknowledgment without scheduling information for the uplink message retransmission or a negative acknowledgement with scheduling information for the uplink message retransmission (Moroga et al. teaches that the eNB delivers the negative acknowledgement (par [0088]), with scheduling information and without scheduling information cover all possible scenario, thus maps to those limitation by teaching that the negative acknowledgment is transmitted.).  

Regarding Claim 17, the combined teachings of Moroga et al. and Wu teach The method of claim 6, and further, the references teach wherein the downlink allocation message is a Downlink Control Information "DCI" message; and/or the downlink message is a Random Access Response "RAR" message; and/or 5Docket No. 10752US02CON Preliminary Amendment the uplink message is for transmitting a Radio Resource Control "RRC" message for initiating a connection (Moroga et al. teaches that eNB transmits downlink control information (DCI) for .  

Regarding Claim 18, the combined teachings of Moroga et al. and Wu teach The method of claim 6, and further, the references teach wherein the acknowledgment message is for indicating one of a positive acknowledgment or a negative acknowledgment and of a positive acknowledgment only (Moroga et al. teaches that the eNB delivers acknowledgement information when eNB judges that the reception of message has failed, resulting in UE retransmitting message 3 (par [0088]), indicating negative acknowledgement; the delivery acknowledgement information is referred to as ACK/NACK (par [0063])).  

Regarding Claims 19-22, Claims 19-22 are directed to apparatus claims and they do not teach or further define over the limitations recited in claims 6-9.   Therefore, claims 19-22 are also rejected for similar reasons set forth in claims 6-9.
	
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Moroga et al. (U.S. Patent Application Publication No. 2018/0263061), Wu (U.S. Patent Application Publication No. 2013/0242912), and further in view of Ericsson, “Random access for Rel-13 low complexity and enhanced coverage UEs” 3GPP TSG-RAN WG2 #91 (hereinafter referred to “Ericsson”).

Regarding Claim 12, the combined teachings of Moroga et al. and Wu teach The method of claim 6, and further, the references teach wherein the one or more acknowledgment resources are identified at least in part based on a set of one or more resources used for sending uplink random access request (Moroga et al. teaches that UE determines a CE level for a PRACH and transmits PRACHs in repetitions .  However, Ericsson teaches such a limitation more explicitly. 
	Ericsson is directed to random access for Rel-13 low complexity and enhanced coverage of UEs.  More specifically, Ericsson teaches that UE can derive the starting location and frequency resources used for the M-PDCCH through the used PRACH resources (page 4, lines 20-23). 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Moroga et al. and Wu so that the acknowledgement resources are identified based on PRACH resources, as taught by Ericsson.  The modification would have allowed the system to transmit repetition factors without using dedicated RRC configuration, thus saving resources (see Ericsson, page 5, Section 2.3, Observation 6). 

	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REBECCA E SONG whose telephone number is (571)270-3667.  The examiner can normally be reached on Monday-Friday: 8-4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/REBECCA E SONG/Primary Examiner, Art Unit 2414